Exhibit 10.21

Description of Certain Compensatory Arrangements

Executive Compensation

Varian Medical Systems, Inc. (the “Company”) does not have a written employment
agreement with any of its executive officers.  The annual base salary for
calendar year 2015 for each of the Company’s Principal Executive Officer,
Principal Financial Officer, and certain executive officers (the “executive
officers”) is as follows:

Name

 

Base Salary

 

Dow R. Wilson,

President and Chief Executive Officer

$


1,000,000

 

Elisha W. Finney,

Executive Vice President, Finance and Chief Financial Officer

$


616,650

 

Kolleen T. Kennedy,

Executive Vice President and President, Oncology Systems

$


603,020

 

Sunny  S. Sanyal,

Senior Vice President and President, Imaging Components Business

$


496,800

 

John W. Kuo,

Senior Vice President, General Counsel and Corporate Secretary

$


462,961

 

On November 14, 2014, the Compensation and Management Development Committee (the
“Compensation Committee”) set the performance goals for fiscal year 2015 under
the Company’s Management Incentive Plan (“MIP”) for the executive officers.  For
fiscal year 2015, the Compensation Committee established a pool of funds equal
to one and one-quarter percent (1.25%) of the Company’s fiscal year 2015
earnings before interest and taxes (“EBIT”) results (the “MIP Bonus Pool”) to be
available for annual cash incentives under the MIP to this group.  The
Compensation Committee has discretion to pay each of these executive officers
less than their corresponding share of the MIP Bonus Pool.  Such discretion
shall be exercised by the Compensation Committee based on the achievement of
performance goals in the following categories in fiscal year 2015 and any other
factors determined by the Compensation Committee in its sole discretion:  EBIT
growth, orders growth, the executive officer’s individual performance and such
other factors determined by the Compensation Committee in its sole
discretion.  Payment under the MIP to the executive officers may vary from $0 to
the maximum of the lesser of two times their target participation level or a
specified percentage of the MIP Bonus Pool based upon achievement of such
performance goals.  

Set forth below are payout levels for each executive officer if the target and
maximum levels under the MIP are achieved:

 

Name

 

Target

 

 

Maximum (the lesser of
the following)

 

 

 

As a % of
base salary

 

 

As a % of
base salary

 

 

As a % of MIP

Bonus Pool

 

Dow R. Wilson

 

 

120

%

 

 

240

%

 

 

39

%

Elisha W. Finney

 

 

83

%

 

 

166

%

 

 

17

%

Kolleen T. Kennedy

 

 

83

%

 

 

166

%

 

 

16

%

Sunny S. Sanyal

 

 

75

%

 

 

150

%

 

 

12

%

John W. Kuo

 

 

68

%

 

 

136

%

 

 

10

%

 

These executive officers have also been extended certain perquisites, such as
use of a leased automobile under the Company’s Executive Car Program, which
provides a leased vehicle costing up to $82,000 for the Chief Executive Officer
and leased vehicles costing up to $68,000 for the other executive officers and
covers insurance, maintenance expenses and fuel costs. Participants have an
option to purchase the car at the end of its three-year lease period or upon
retirement. The Company’s Executive Car Program benefit will be discontinued
effective January 1, 2015.

The Company does not permit its executive officers to use the Company’s
fractionally owned aircraft for purely personal trips.  However, the Company
allows and includes in an executive officer’s compensation, as applicable,
aircraft use attributable to permitted spousal use of the fractionally owned
aircraft for business purposes and spousal travel on commercial airplanes deemed
valuable and appropriate for business purposes. There was no spousal use of the
aircraft in fiscal year 2014.

 

--------------------------------------------------------------------------------

The Company reimburses executive officers and non-executive officers for
financial planning, estate planning, tax planning, tax return preparation and
financial counseling services (to a maximum of $6,500 per year and uncapped for
the Chief Executive Officer).  The Company also reimburses certain individuals,
including all executive officers and non-executive officers, for annual medical
examinations (up to a maximum of $4,000 per year).  

Additionally, for the benefit of the executive officers and other highly
compensated individuals, the Company also provides a Company supplemental
contribution match representing retirement contributions which could not be
contributed to the executive officers’ qualified retirement accounts due to
Internal Revenue Code limitations.  

Compensation of Directors

Annual Cash Compensation. Each non-employee director receives an annual retainer
of $100,000.  The Chairman of the Board receives an additional annual retainer
of $100,000.  The chairs of the Ethics and Compliance Committee and the
Nominating and Corporate Governance Committee also receive an additional $12,000
annual retainer for serving in these positions, the chair of the Compensation
and Management Development Committee Chair receives an additional $15,000 and
the chair of the Audit Committee Chair receives an additional $20,000.  Each
non-employee director also receives $1,500 for each committee meeting attended
($750 if the committee meeting was an in-person meeting and the director
attended by telephone or video conference).  Non-employee directors may elect to
receive cash compensation as full-value shares of the Company’s common stock, at
a value equal to the fair market value of the Company’s common stock on the date
that the foregone cash compensation otherwise would have been paid. Directors
may alternatively elect to defer their retainer and/or meeting fees under the
Company’s Deferred Compensation Plan, subject to the restrictions of applicable
tax laws. Directors who are employees receive no compensation for their services
as directors.  All directors, however, receive reimbursement for out-of-pocket
expenses of the directors’ associated with attending Board and committee
meetings and for expenses related to directors’ continuing education programs.  

Equity Compensation.  New non-employee directors do not receive initial equity
awards, but each continuing non-employee director receives an annual grant of
Deferred Stock Units having a fair market value on the date of grant of
$160,000, based on the fair market value of the Company’s common stock on the
date of grant (typically the date after the Company’s annual meeting of
stockholders).  

 